PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/065,207
Filing Date: 9 Mar 2016
Appellant(s): Crown Packaging Technology, Inc.



__________________
Harold H. Fullmer, Reg. No. 42,560
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 7/5/2022 and 8/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are application to the appealed claims.
Claims 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761).
Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Suro (P. G. Pub. No. 2013/0073431).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Levine (WO2006/046992), in further view of Miolla (P. G. Pub. No. 2002/0146146).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Suro (P. G. Pub. No. 2013/0073431), in further view of Levine (WO2006/046992).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Suro (P. G. Pub. No. 2013/0073431), in further view of Miolla (P. G. Pub. No. 2002/0146146).
Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Suro (P. G. Pub. No. 2013/0073431).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Levine (WO2006/046992).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in further view of Chosson (P. G. Pub. No. 2006/0280331).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Suro (P. G. Pub. No. 2013/0073431), in further view of Chosson (P. G. Pub. No. 2006/0280331).
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Chosson (P. G. Pub. No. 2006/0280331), in view of Vaddadi (P. G. Pub. No. 2013/0201210).
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (P. G. Pub. No. 2012/0215704), in view of Mohan (P. G. Pub. No. 2012/0130761), in view of Chosson (P. G. Pub. No. 2006/0280331), in further view of Deolalikar (U.S. Patent No. 7,730,797).

Before addressing the Appellant’s arguments, the Examiner notes:
In the Appeal Brief filed on 7/5/2022, Appellant omitted claim 54.  In the Appeal Brief filed on 8/3/2022, Appellant included claim 54 but labeled it as “new”.  Claim 54 is not a new claim at the time of the Appeal Brief.  Claim 54 was previously presented on 8/25/2021 and addressed by the Examiner in the Final Rejection dated 10/7/2021. 
Under “STATUS OF CLAIMS”, at the top of p. 5, Appellant states, “Only the rejections of independent claims 26 and 28, and dependent claim 53, are argued in this Appeal.”
Under “SUMMARY OF CLAIMED SUBJECT MATTER”, on page 6, Appellant  states, “By way of an introduction to the table, the claims, represented by independent claims 26 and 28, require a method or system for validating "a product's authenticity using a wireless communication device." Each independent claim further requires, in some form, the function or method step relating to: 
(i) reading a unique code on a package,
(ii) identifying a geographic location of the wireless communication device,
(iii) comparing the geographic location of the wireless communication device with that of the authorized sellers, and	
(iv) determining the authenticity of the product based on the comparing step.
Importantly, in one respect or another, the above functions or steps (at least for
steps (ii) through (iii)) are performed "on the wireless communication device," which is at the heart of the issues in this appeal.

 The Examiner respectfully disagrees.  Claim 26 recites:
A method of validating a product's authenticity using a wireless communication device having a global positioning system (GPS), the method consisting essentially of:
reading, by the wireless communication device, a unique code on a package that contains the product;
in response to the reading step, identifying a geographic location of the wireless communication device using the GPS;
comparing, by the wireless communication device, the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product; and
determining the authenticity of the product based on the comparing step.
As can be seen from claim 26 above, there is nothing in claim 26 that states, requires, or suggests that the identifying, comparing, and the determining steps be “performed ‘on the wireless communication device’” (emphasis added).  The identifying step does not say who or what is performing that step.  The comparing step states, “by the wireless communication device” and NOT “on the wireless communication device” (emphasis added).  The determining step does not say who or what is performing that step.    
Also to note, claim 28 recites:
A system configured to validate a product's authenticity using a wireless communication device having a global positioning system (GPS), the system consisting essentially of:
a package, the package including a unique code; and
an application configured to run on the wireless communication device in response to the wireless communication device reading the unique code, the application further being configured to: 
identify a geographic location of the wireless communication device using GPS;
compare the geographic location of the wireless communication device with a geographic location of one or more authorized sellers of the product; and
determine the authenticity of the product based on the comparing step.

As can be seen from claim 28 above, there is nothing in claim 28 that states, requires, or suggests that the identifying, comparing, and the determining steps be “performed ‘on the wireless communication device’” (emphasis added).  the claim recites, “the application further being configured to: identify…compare… and determine…” but does not recite that  these steps are “performed ‘on the wireless communication device’” (emphasis added).  An application that is configured to run on a wireless communication device and an application being configured to identify, compare, and determine is not the same as the identifying, comparing, and determining steps being done on the wireless communication device.  Appellant is arguing a narrower interpretation of the claims than is required. 
Under “ARGUMENT”, in the middle of page 11, Appellant states, “Claim 43 is rejected under Section 112 as depending from a canceled claim. Applicant does not separately appeal the rejection of Claim 43.
(2) Response to Argument
Rejection Of Independent Claims 26 And 28: Has Appellant Met Its Burden Of Showing That Employing The Additional Steps Of The Two-Computer System Would Materially Change The Basic And Novel Characteristics Of Appellant's Claimed Invention.
The Final Rejection Of Claims 26 And 28, And All Their Dependent Claims.
Appellant does not provide any arguments in this section.
Claims 26 And 28 Employ The Transitional Phrase "Consisting Essentially Of" Appellant Has The Burden Of Applicant Has The Burden Of Showing That Introducing Steps Or Elements Would Materially Change Characteristics Of Appellant's Invention.
Appellant quotes part of the “Response to Argument” section of the Final Office action dated 10/7/2021 and states, on page 12, “Appellant interprets the Final Rejection to mean that Appellant's claims encompass the comparing function of claim 26 and comparing step of claim 28 being performed not on the wireless communication device, but by accessing information on external database 230, as the Final Rejection at paragraph 19 relies on Mohan as disclosing this element. But there is no disclosure or other support for this nonsensical conclusion, which would be plainly contrary to the plain meaning of each one of claims 26 and 28. There is nothing to indicate Appellant's disclosed database performs comparing functions, or even capable of doing so. If this is inconsistent with the Examiner's interpretation, and to the extent (if any) that it is inconsistent with the Final Rejection's reliance on secondary reference Mohan, Appellant requests clarification in a responsive Brief.
The Examiner respectfully disagrees.  As explained above, there is nothing in the claims that recites or suggests that the comparing step is being performed on the wireless communication device. The Specification, in paragraph 0088, states, “[0088] After step 341, at step 342, the application may be downloaded via the network 220 to the computing device 278. In cooperation with a GPS on the computing device 278, the location of the computing device 278 (and, therefore, the package 210) may be determined. At step 345, the location of the package may be compared to known locations of authorized sellers (e.g., vendors and/or retailers). For example, the database 230 may contain a list of addresses of authorized retailers of a given product. At step 346, information regarding the authenticity of the product may be displayed.” This paragraph and Fig. 14 clearly explain that the comparing step is being done by the Computer Device 278 communicating through Network 220 with Database 230 and that Database 230 is external to the Computer Device 278.  Therefore, the disclose does support this interpretation. The Specification does not provide any kind of detail as to how the comparing of the geographic location of the wireless communication device with a geographic location of one or more authorized sellers is being done except to state in [0088] that Database 230 is being used.  Therefore, the claim interpretation by the Examiner that the comparing step that is being done “by” the wireless communication device and not on the wireless communication can be done by accessing an external database as supported by the claims and the Specification. 
The Examiner notes that per the title of this section, proof would have been provided as to how “introduction steps or elements would materially change characteristics of appellant’s invention”.  However, Appellant has not provided any kind of evidence or arguments that “introduc[ing] steps or elements would materially change characteristics of appellant’s invention”.  Appellant has just pointed to sections of the “Response to Arguments” of the Final Office action dated 7/3/2021 without providing any kind of evidence as to why claim 26, claim 28, and the Specification could not be interpreted in such a manner based on the disclosure.
Performing The Identify, Compare, And Determine Functions Or Steps On The Wireless Communication Device Is The Basic And Novel Characteristic Of The Invention Based On The Disclosure Of The Application As A Whole.
On page 14, Appellant points to claim 28 as originally filed which recites, “comprising” instead of “consisting essentially of” (as amended per claims filed on 8/25/2021) and then states, “Thus, as-filed claim 28 requires that the wireless communication device perform each one of the claimed identify, compare, and determine functions. There is no interpretation of the disclosure of claim 28, as-filed in the priority Application of March 9, 2016, that permits any of these functions to be performed by anything other than the wireless communication device.”
The Examiner respectfully disagrees. There is nothing in claim 28, as originally filed, or claim 28 as amended on 8/25/2021 that “requires that the wireless communication device perform each one of the claimed identify, compare, and determine functions”.  Per the language of both claims 28, the wireless communication device is not required to performs those functions.  Appellant is interpreting the claims in a much narrower fashion than is required by the claim language.   
On page 15, Appellant states, “Appellant is not aware of any consideration of the disclosure of original claim 28 in evaluating the "basic and novel characteristics" of the claimed invention. Yet reading the disclosure of as-filed claim 28 together with the description of the "storage" in paragraphs 0062 and 0088 compels the conclusion that the disclosure is clear: performing at least the functions associated with the claimed "identify ... , compare ... , and determine" limitations occur in the "processing portion 280" of the "wireless communication device. This alone justifies the conclusion that performing the identify, compare, and determine functions/steps all occur in the wireless communication device, and which constitute the basic attribute of the claimed invention. Moreover, claim 28, as-filed in the priority Application of March 9, 2016, relies on this exact combination for patentability. Thus, performing the three functions in the wireless communication device constitutes the basic and novel characteristics of the claimed invention, and which are material."
The Examiner respectfully disagrees.  As explained above, there is nothing in the disclosure of original claim 28 or the specification that requires “performing at least the functions associated with the claimed ‘identify ... , compare ... , and determine’ limitations occur in the ‘processing portion 280’ of the "wireless communication device."  Furthermore, [0060] of the Specification clearly states that processing portion 280 can be done by a separate device at a separate location by stating, “processing portion 280…may be distributed across one or more separate devices and/or locations.”  So nothing in the claim 28 or the specification explain “basic and novel characteristics” to which Appellant is alluding. 
The Examiner notes that Appellant has not shown how the disclosure explains that the identifying, comparing, and determining steps are performed on the wireless communication device and/or how these are “basic and novel characteristics of the claimed invention”.
The Examiner further notes that on pages 20-21 of the Brief, Appellant points to the disclosure of provisional 222 for support.  [0072]-[0075] clearly state that a remote server could be used to perform the steps of the invention.  If a remote server could be used to perform the steps, it is unclear how performing the identify, compare, and determine steps on the wireless communication device could possibly be “the basic and novel characteristic of the invention”. 
On pages 15-16, Appellant also states, “This conclusion is apt even if (arguendo) the Final Rejection's interpretation that the system "us[es] an outside database, such as database 230" to store the geographic location of authorized sellers, as explained above, is correct. Even taking the Final Rejection's interpretation of the role of "database 230" (that is, storing the list of authorized sellers on database 230), the claimed step of "comparing" the geographic locations of the wireless communication device and the authorized sellers is required to be performed only on the wireless communication device, as explained above. The text when read as a whole compels it, and Figures 13 and 14 show only wireless communication devices 278 communicating with  "database 230," which according to its plain meaning is only a storage unit, rather than a processor that could be capable of performing the claimed "comparing" function. Thus, even if Appellant's wireless communication device 278 would access information from database 230 according to the interpretation in the Final Rejection, the Specification makes it clear that the claimed functions/steps are performed wholly on the wireless communication device. Yet the Final Rejection ignores the "comparing" function/step performed on the wireless communication device by conflating the processing function associated with the "comparing" function with the data storage function of "database 230." In the context of evaluating the "basic and novel" characteristics of the claimed invention, it is the three functions performed on the smart phone -- identify, compare, and determine - that are most clearly established. Appellant has met its burden in this regard.
The Examiner respectfully disagrees. As explained above, there is nothing in the specification or the claim that requires the comparing step “to be performed only on the wireless communication device”. The specification does not provide any kind of detail as to what kind of “database 230” actually is except to state that it contains a list of addresses of authorized retailers, in [0088], and that it is a separate device as shown in Fig. 14. As such, the specification does not support that the database is “only a storage unit”. Therefore, Appellant has not met its burden with regards the comparing step can only be performed on the wireless communication device or that the three functions are being performed on the smart device are basic and novel characteristics of the claimed invention.
On page 16, Appellant argues that the Simpson two computer system “’materially affect the basic and novel characteristic’ of the claimed invention, and is therefore specifically excluded from the scope of claims 26 and 28.
The Examiner respectfully disagrees.  As explained above, Appellant has not explained or provided evidence of the “basic and novel characteristic of the claimed invention”.  There is nothing in the specification of the instant invention or the disclosure of Provisions ‘222 or the claims that would prohibit a two-computer system of Simpson from being used.  The specification in [0088] clearly explains that a databased is being used to perform the comparing step.  Nothing in the claims requires the comparing step to be performed “on the wireless computing device”.  It is also clear from the specification that the “processing portion” could be done by an external device at a different location per [0060] of the specification.  It is also clear from [0072]-[0075] of provisional 222 (which Appellant points to on pages 20-21 of the Brief), that an external device can be used to perform the steps.  As such Simpson is not excluded as a prior art reference.
 Rejection Of Independent Claims 26 And 28: Primary Reference Simpson Requires A Two-Computer System. Modifying Simpson To Eliminate Its Two-Computer System Would Impermissibly Change The Principle Of Operation Of Simpson.
In this section, Appellant argues again that claims 26 and 28 exclude Simpson’s two-computer system.  
The Examiner respectfully disagrees.  As explained above, there is nothing in the claims or the specification that excludes a two computer system from being used to perform the comparing step.  Claim 26 recites that the comparing is done “by a wireless computing device” (emphasis added) and based on [0088] of the specification that involves communicating with a database (i.e. second computer). Fig. 14 of the specification shows that the computer device is communicating through a network with the database.  [0060] of the specification also explains that various processing functions could be done on a separate device.   Furthermore, using the phrase “consisting essentially of” does not exclude the two-computer system of Simpson because Appellant has not shown how using the two-computer system of Simpson would materially change characteristics of the invention.
 Rejection Of Claim 53: The Disclosure, Including The Priority Provisional Application, Supports The Claim Requirement That "The Geographic Location Of . .. Authorized Sellers ... Is Stored In A Memory Of The Wireless Communication Device."
On pages 20-21, Appellant states, “These steps and the image of Figure 19 (Provisional Figure 5) do not refer to any of the claimed functions occurring anywhere but on the wireless communication device or smart phone. There is simply no disclosure relating to accessing information remote from the smart phone.
 The Examiner respectfully disagrees.  Fig. 19, and fig. 5 of Provisional ‘222, include step 345 “Validates that pack is being purchased from a valid location”.  Step 345 is discussed in [0088] of the specification of the instant application which states, “At step 345, the location of the package may be compared to known locations of authorized sellers (e.g., vendors and/or retailers). For example, the database 230 may contain a list of addresses of authorized retailers of a given product.”  It is clear from this paragraph that the geographic location of one or more authorized sellers is stored in a database and fig. 14 shows that computing device (i.e. wireless communication device) communicates with the database through a network.  Nowhere else in the specification of the instant invention or Provisional ‘222 is it discussed as to where the geographic location of one or more authorized sellers is being stored.  So one of ordinary skill in the art would readily interpret that the geographic locations of authorized sellers is stored in the database external to the wireless communication device and NOT “in a memory of the wireless communication device”. 
On page 22, Appellant’s arguments are trying to conflate the issue by pointing to where the disclosure of the provisional ‘222 explains the comparing the image of the shape of the product against an image on a device or a server and by stating “The disclosure of storing information on the wireless communication device is consistent with the statements regarding other embodiments of the 222 Provisional Application. For example, "an application on device 40 loads a game .... [T]he virtual application game application may store information from prior games .... " Id., ¶ 0071 (emphasis added). "[S]canning code 26 may link to information stored on device 40 or a remote server for playing a virtual game." Id., ¶ 0072 (emphasis added). "[A] gambling application encompasses scanning the unique identifier, which enables the user to access information (either stored on device 40 or on a server ... )" Id., ¶ 0072 (emphasis added). Id., ¶ 0073 ( emphasis added).”
The Examiner respectfully disagrees.  Claim 53, claim 26, and claim 28 have nothing to do with comparing the image of the shape of the product, or a game or gambling application, or scanning a code for playing a game.  Just because an image may be stored on a device does not mean that the geographical location of authorized sellers would also be stored on the device, especially since [0088] and Fig. 14 of the specification of the instant application clearly state that the geographic location of the authorized sellers is stored in a database remote from the computing device. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARIE P BRADY/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.